In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
BERNHARD KRETEN,         *
                         *                          No. 15-504V
             Petitioner, *                          Special Master Christian J. Moran
                         *
v.                       *                          Filed: January 24, 2018
                         *
SECRETARY OF HEALTH      *                          Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                          chronic inflammatory demyelinating
                         *                          polyneuropathy (“CIDP”)
                         *
             Respondent. *
******************** *

Leah V. Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner;
Douglas Ross, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On January 23, 2018, the parties filed a joint stipulation concerning the
petition for compensation filed by Bernhard Kreten on May 15, 2015, and his
amended petition filed on July 27, 2015. Petitioner alleged that the influenza
(“flu”) vaccine2 he received on January 8, 2014, which is contained in the Vaccine
Injury Table (the “Table”), 42 C.F.R. §100.3(a), caused him to suffer chronic
inflammatory demyelinating polyneuropathy. Petitioner further alleges that he
suffered the residual effects of this injury for more than six months. Petitioner

1
  The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
2
 Petitioner received other vaccines during the relevant time period but has only claimed in his
petition and amended petition that he was harmed by the flu vaccine.
represents that there has been no prior award or settlement of a civil action for
damages on his behalf as a result of his condition.

       Respondent denies that the flu vaccine3 either caused or significantly
aggravated petitioner’s alleged injury or any other injury, and denies that
petitioner's current disabilities are the result of a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $545,000.00 in the form of a check payable to
       petitioner. This amount represents compensation for all damages that
       would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-504V according to this decision
and the attached stipulation.4


       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




3
  As noted above, although petitioner has only claimed to be harmed by the flu vaccine,
respondent also denies that any other vaccine covered by the Vaccine Program harmed
petitioner.
4
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.

                                                2